--------------------------------------------------------------------------------

Exhibit 10.3

PLEDGE AGREEMENT

     THIS PLEDGE AGREEMENT (this “Agreement”), dated as of March 23, 2007, is by
and between CARBIZ INC., a corporation organized under the laws of the Province
of Ontario, Canada (“Pledgor”) and SWC SERVICES LLC, a Delaware limited
liability company, acting in its capacity as Administrative Agent (as such term
is defined in the below referenced Loan Agreement, in such capacity, the
“Pledgee”) for the benefit of the “Lenders” (as defined in the Loan Agreement).

W I T N E S S E T H:

     WHEREAS, Pledgor legally and beneficially owns all of the issued and
outstanding capital stock of Carbiz USA Inc., a Delaware corporation (“Carbiz
USA”); and

     WHEREAS, Pledgor, as a Guarantor (as such term is defined in the Loan
Agreement referred to herein below), has entered into that certain Loan and
Security Agreement of even date herewith (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Loan Agreement”) by and
among (a) Carbiz USA, Carbiz Auto Credit, Inc., a Florida corporation and Carbiz
Auto Credit JV1, LLC, a Florida limited liability company as Borrowers (as
defined in the Loan Agreement), (b) Pledgor, as a Guarantor , (c) the Lenders
from time to time party thereto and (d) Pledgee, as Administrative Agent,
providing for the Pledgee and the Lenders to make available to the Borrowers
certain loans and other financial accommodations (collectively, the “Loans”) on
the terms and conditions set forth therein (the Loans, together with all other
“Indebtedness” as defined in the Loan Agreement, are collectively referred to
herein as the “Indebtedness”); and

     WHEREAS, to induce the Pledgee and the Lenders to enter into the Loan
Agreement and make the Loans thereunder, Pledgor has executed and delivered that
certain Guaranty and Security Agreement dated as of the date hereof in favor of
Administrative Agent, for the benefit of Administrative Agent and the Lenders,
pursuant to which the Pledgor has guarantied the payment and performance of the
Indebtedness;

     WHEREAS, to induce the Pledgee and the Lenders to enter into the Loan
Agreement and make the Loans thereunder, in order to secure the payment and
performance of the Liabilities (as hereinafter defined), Pledgor has agreed to
pledge to Pledgee, for the benefit of the Pledgee and the Lenders, all of the
capital stock, membership interests, partnership interests and other equity
interests of Carbiz USA and each other corporation, limited liability company,
partnership or other entity, all or a portion of the stock or other equity
interests of which is owned or acquired by Pledgor (each such person, hereafter,
an “Issuer”), now or hereafter owned or acquired by Pledgor, as security for the
Liabilities (as hereinafter defined).

     NOW, THEREFORE, in consideration of the premises and in order to induce
Pledgee and the Lenders enter into the Loan Agreement and make the Loans and
other financial accommodations to Pledgor and the other Borrowers under the Loan
Agreement, Pledgor hereby agrees with Pledgee, for benefit of Pledgee and the
Lenders, as follows:

     Section 1. Defined Terms. Unless otherwise defined herein, all capitalized
terms used

1

--------------------------------------------------------------------------------

herein shall have the respective meanings ascribed thereto in the Loan
Agreement. Terms defined in the Uniform Commercial Code, as in effect in the
State of Illinois from time to time (the “UCC”), which are not otherwise defined
in this Agreement or in the Loan Agreement and are used in this Agreement shall
have the meanings ascribed to such terms in the UCC as in effect on the date
hereof. The term “PPSA” shall mean any Personal Property Security Act, as in
effect from time to time in any applicable Canadian jurisdiction.

     Section 2. Pledge. Pledgor hereby pledges, assigns, hypothecates,
transfers, delivers and grants to Pledgee, for the benefit of the Pledgee and
the Lenders, a first lien on and first security interest in (i) all of the
capital stock, limited liability company membership interests or units,
partnership interests or other equity interests of the each Issuer now owned or
hereafter acquired by Pledgor (including, without limitation, the capital stock
and membership interests of Carbiz USA described on Exhibit A hereto)
(collectively, the “Pledged Interests”), (ii) all other property hereafter
delivered to, or in the possession or in the custody of, Pledgee in substitution
for or in addition to the Pledged Interests, (iii) any property of Pledgor
described in Section 4 below, now or hereafter delivered to, or in the
possession or custody of Pledgor, and (iv) all proceeds of the collateral
described in the preceding clauses (i), (ii) and (iii) (the collateral described
in clauses (i) through (iv) of this Section 2 being collectively referred to as
the “Pledged Collateral”), as collateral security for:

          (a) the prompt and complete payment when due (whether at the stated
maturity, by acceleration or otherwise) of all the Indebtedness; and

          (b) the due and punctual payment, performance by Pledgor of its
obligations and liabilities under, arising out of or in connection with the
Guaranty and this Agreement;

(all of the foregoing being referred to hereinafter collectively as the
“Liabilities”). All of the Pledged Interests now owned by Pledgor are
represented by the certificates described on Exhibit A hereto, which
certificates, together with undated assignments separate from certificate duly
executed in blank by Pledgor and irrevocable proxies, are being delivered to
Pledgee, for the benefit of Pledgee and the Lenders, simultaneously herewith.
Promptly upon Pledgor’s formation or acquisition of a new Issuer, Pledgor shall
(i) execute an Addendum in the form of Exhibit B with respect to such new
Issuer, (ii) deliver to Pledgee any certificates representing any of the
Pledgor’s equity interest in such Issuer, duly executed and completed, together
with undated assignments separate from certificate duly executed in blank by
Pledgor and irrevocable proxies, and (iii) cause such Issuer to execute an
Acknowledgment in the form attached hereto. Pledgee, on behalf of the Lenders,
shall maintain possession and custody of the certificates representing the
Pledged Interests and any additional Pledged Collateral.

     Section 3. Representations and Warranties of Pledgor. Pledgor represents
and warrants to Pledgee, and covenants with Pledgee, that:

          (a) Pledgor is the record and beneficial owner of, and has legal title
to, the Pledged Interests listed on Exhibit A, and such interests are and will
remain and all other interests constituting Pledged Collateral will be, free and
clear of all pledges, Liens, security interests and other encumbrances and
restrictions whatsoever, except the liens and security interests created by this
Agreement and second priority Liens in favor of the

2

--------------------------------------------------------------------------------

Trafalgar Subordinated Lenders securing the Trafalgar Subordinated Debt;

          (b) Pledgor has full power, authority and legal right to execute the
pledge provided for herein and to pledge the Pledged Interests and any
additional Pledged Collateral to Pledgee, for the benefit of the Pledgee and the
Lenders;

          (c) this Agreement has been duly authorized, executed and delivered by
Pledgor and constitutes a legal, valid and binding obligation of Pledgor
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, moratorium, reorganization and other similar
laws affecting the enforcement of creditors’ rights generally;

          (d) there are no outstanding options, warrants or other agreements
with respect to the Pledged Interests;

          (e) the Pledged Interests have been, and all additional Pledged
Collateral constituting capital stock, membership interests, partnership
interests or other similar equity interests will be, duly and validly authorized
and issued, and are or will be fully paid and non-assessable. The Pledged
Interests listed on Exhibit A constitute one hundred percent of the of the
capital stock or other equity interests of Carbiz USA;

          (f) no consent, approval or authorization of or designation or filing
with any governmental authority on the part of Pledgor is required in connection
with the pledge and security interest granted under this Agreement, or the
exercise by Pledgee of the voting and other rights provided for in this
Agreement;

          (g) the execution, delivery and performance of this Agreement by
Pledgor will not violate any provision of any applicable law or regulation or of
any order, judgment, writ, award or decree of any court, arbitrator or
governmental authority, domestic or foreign, or of the charter or by-laws of
Pledgor or any Issuer or of any securities issued by any Issuer or of any
mortgage, indenture, lease, contract, or other agreement, instrument or
undertaking to which Pledgor or any Issuer is a party or which purports to be
binding upon Pledgor or any Issuer or upon any of their respective assets, and
will not result in the creation or imposition of any lien, charge or encumbrance
on or security interest in any of the assets of Pledgor or any Issuer except as
contemplated by this Agreement;

          (h) the pledge, assignment and delivery to Pledgee of the Pledged
Interests pursuant to this Agreement creates a valid first lien on and a first
perfected security interest in the Pledged Interests and the proceeds thereof in
favor of Pledgee, for the benefit of Pledgee and the Lenders, subject to no
prior pledge, lien, mortgage, hypothecation, security interest, charge, option
or encumbrance or to any agreement purporting to grant to any third party a
security interest in the property or assets of Pledgor which would include the
Pledged Interests. Pledgor covenants and agrees that it will defend Pledgee’s
right, title and security interest in and to the Pledged Interests and the
proceeds thereof against the claims and demands of all persons whomsoever;

          (i) Pledgor hereby irrevocably authorizes Pledgee at any time and from
time to

3

--------------------------------------------------------------------------------

time (for so long as any of the Liabilities remain outstanding and any
commitment under the Loan Agreement remains effective and to the extent
permitted by applicable law) to file in any filing office in any UCC or PPSA
jurisdiction one or more (i) UCC financing or continuation statements and
amendments thereto and/or (ii) PPSA registration statements, relating to all or
any part of the Pledged Collateral; and

          (j) each Pledged Interest consisting of either (i) a membership
interest in an Issuer that is a limited liability company or (ii) a partnership
interest in an Issuer that is a partnership (if any) are “securities” governed
by Article 8 of the UCC. Certificates evidencing such membership interests or
partnership interests (if any) have been issued to Pledgor by the applicable
Issuer.

     Section 4. Stock Dividends, Distributions, etc. If, while this Agreement is
in effect, Pledgor shall become entitled to receive or shall receive any stock
certificate, membership certificate or other certificate evidencing an equity
interest in Pledged Collateral (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital, or issued in connection with
any reorganization, merger or consolidation), or any options or rights, whether
as an addition to, in substitution for, or in exchange for any of the Pledged
Interests, or otherwise, Pledgor agrees to accept the same as Pledgee’s agent
and to hold the same in trust for Pledgee, and to deliver the same forthwith to
Pledgee in the exact form received, with the endorsement of Pledgor when
necessary and/or appropriate undated assignments separate from certificate duly
executed in blank, to be held by Pledgee, for the benefit of Pledgee and the
Lenders, subject to the terms hereof, as additional Pledged Collateral. In case
any distribution of capital shall be made on or in respect of the Pledged
Interests or any property shall be distributed upon or with respect to the
Pledged Interests pursuant to the recapitalization or reclassification of the
capital of the issuer thereof or pursuant to the reorganization thereof, the
property so distributed shall be delivered to Pledgee to be held by it as
additional Pledged Collateral. Except as provided in subsection 5(a)(ii) below,
all sums of money and property so paid or distributed in respect of the Pledged
Interests which are received by Pledgor shall, until paid or delivered to
Pledgee, be held by Pledgor in trust as additional Pledged Collateral.

     Section 5. Administration of Security. The following provisions shall
govern the administration of the Pledged Interests:

           (a) So long as no Event of Default has occurred and is continuing,
Pledgor shall be entitled (subject to the other provisions hereof, including,
without limitation, Section 8 below):

                    (i) to vote or consent with respect to the Pledged Interests
in any manner not inconsistent with this Agreement, the Loan Agreement and the
other “Loan Documents” referred to therein; and

                    (ii) to receive cash dividends or other distributions in the
ordinary course made in respect of the Pledged Interests, to the extent
permitted to be paid pursuant to the Loan Agreement.

               Pledgor hereby grants to Pledgee or its nominee, on behalf of
Pledgee and Lenders, an

4

--------------------------------------------------------------------------------

irrevocable proxy to exercise all voting and corporate and/or company rights
relating to the Pledged Interests in any instance, including, without
limitation, to approve any merger involving any Issuer as a constituent company,
which proxy shall only be exercisable immediately upon the occurrence and during
the continuance of an “Event of Default” as defined in the Loan Agreement (any
such being hereinafter referred to as an “Event of Default”). After the
occurrence and during the continuance of an Event of Default and upon the
request of Pledgee, Pledgor agrees to deliver to Pledgee, on behalf of Pledgee
and Lenders, such further evidence of such irrevocable proxy or such further
irrevocable proxies to vote the Pledged Interests as Pledgee may request.

          (b) Upon the occurrence and during the continuance of an Event of
Default, in the event that Pledgor, as record and beneficial owner of the
Pledged Interests, shall have received or shall have become entitled to receive,
any cash dividends or other distributions in the ordinary course, Pledgor shall
deliver to Pledgee, for the benefit of Pledgee and the Lenders, and Pledgee, for
its own benefit and the benefit of the Lenders, shall be entitled to receive and
retain, all such cash or other distributions as additional Pledged Collateral.

          (c) Subject to any sale or other disposition by Pledgee, on behalf of
the Pledgee and Lenders, of the Pledged Interests or other property pursuant to
this Agreement, the Pledged Interests and any other Pledged Collateral shall be
delivered to Pledgor upon full payment in cash, satisfaction and termination of
all of the Liabilities and the termination of the lien and security interest
hereby granted pursuant to Section 14 hereof.

     Section 6. Rights of Pledgee. Neither Pledgee nor any of the Lenders shall
be liable for failure to collect or realize upon the Obligations or any
collateral security or guaranty therefor, or any part thereof, or for any delay
in so doing, nor shall Pledgee or any of the Lenders be under any obligation to
take any action whatsoever with regard thereto. Any or all of the Pledged
Interests held by Pledgee hereunder may, if an Event of Default has occurred and
is continuing, be registered in the name of Pledgee or its nominee and Pledgee
or its nominee may thereafter without notice exercise all voting and corporate
and/or company rights at any meeting with respect to each Issuer and exercise
any and all rights of conversion, exchange, subscription or any other rights,
privileges or options pertaining to any of the Pledged Interests as if it were
the absolute owner thereof, including, without limitation, the right to vote in
favor of, and to exchange at its discretion any and all of the Pledged Interests
upon, the merger, consolidation, reorganization, recapitalization or other
readjustment with respect to each Issuer or upon the exercise by Pledgor or
Pledgee of any right, privilege or option pertaining to any of the Pledged
Interests, and in connection therewith, to deposit and deliver any and all of
the Pledged Interests with any committee, depository, transfer agent, registrar
or other designated agency upon such terms and conditions as Pledgee may
determine, all without liability except to account for property actually
received by Pledgee, but Pledgee shall have no duty to exercise any of the
aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing.

     Section 7. Remedies. Upon the occurrence and during the continuance of an
Event of Default, Pledgee, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon

5

--------------------------------------------------------------------------------

Pledgor or any other person (all and each of which demands, advertisements
and/or notices are hereby expressly waived) to the extent permitted by
applicable law, may forthwith collect, receive, appropriate and realize upon the
Pledged Collateral, or any part thereof, and/or may forthwith sell, assign, give
an option or options to purchase, contract to sell or otherwise dispose of
(including the disposition by merger) and deliver said Pledged Collateral, or
any part thereof, in one or more portions at public or private sale or sales or
transactions, at any exchange, broker’s board or at any of Pledgee’s offices or
elsewhere upon such terms and conditions as Pledgee may deem advisable and at
such prices as it may deem best, for any combination of cash and/or securities
or other property or on credit or for future delivery without assumption of any
credit risk, with the right to Pledgee upon any such sale or sales, public or
private, to purchase the whole or any part of said Pledged Collateral so sold,
free of any right or equity of redemption in Pledgor, which right or equity is
hereby expressly waived or released, to the extent permitted by applicable law.
Pledgor acknowledges and agrees that Pledgee is authorized to date and fill in
any blanks on any assignment separate from certificate delivered by Pledgor to
Pledgee pursuant hereto in respect of the Pledged Interests to effectuate a
disposition of Pledged Collateral pursuant hereto. Pledgee, for its own benefit
and the benefit of the Lenders, shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization, sale or disposition,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the safekeeping of any and all of the Pledged Collateral or in
any way relating to the rights of Pledgee or any of the Lenders hereunder,
including reasonable attorneys’ fees and legal expenses, to the payment, in
whole or in part, of the Liabilities in accordance with the Loan Agreement. Only
after so paying over such net proceeds and after the payment by Pledgee of any
other amount required by any provision of law, including, without limitation,
Section 9-608 of the UCC, need Pledgee, on behalf of the Lenders, account for
the surplus, if any, to Pledgor. Pledgor shall remain liable for any deficiency
remaining unpaid after such application. Pledgor agrees with Pledgee that ten
(10) days’ notice of the time and place of any public sale or of the time after
which a private sale or other intended disposition is to take place is
reasonable notification of such matters (provided that the foregoing shall not
preclude the effectiveness and sufficiency of lesser notice to the extent same
is sufficient under applicable law). No notification need be given to Pledgor if
Pledgor has signed after the occurrence and during the continuance of an Event
of Default a statement renouncing or modifying any right to notification of sale
or other intended disposition. In addition to the rights and remedies granted to
Pledgee for the benefit of the Lenders in this Agreement and in any other
instrument or agreement securing, evidencing or relating to any of the
Liabilities, Pledgee and the Lenders shall have all the rights and remedies of a
secured party under the UCC, the PPSA and under any other applicable law.

     Section 8. No Disposition, etc. Without the prior written consent of
Pledgee, Pledgor agrees that Pledgor will not sell, assign, transfer, exchange,
or otherwise dispose of, or grant any option with respect to, the Pledged
Interests or any other Pledged Collateral, nor will Pledgor create, incur or
permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any other encumbrance with respect to any of the Pledged
Interests, any other Pledged Collateral or any interest therein, or any proceeds
thereof, except for the lien and security interest provided for by this
Agreement and a second priority Lien in favor of the Trafalgar Subordinated
Creditors securing the Trafalgar Subordinated Debt. Without the prior written
consent of Pledgee (which consent shall not be unreasonably withheld so long as
no Event of Default has occurred and is continuing or would result therefrom),
Pledgor agrees that it will not vote to enable, and will not otherwise permit,
any Issuer to (a) issue any capital stock,

6

--------------------------------------------------------------------------------

membership interests or other securities of any nature in addition to or in
exchange or substitution for the Pledged Interests or (b) dissolve, liquidate,
retire any of its capital, reduce its capital or merge or consolidate with any
other Person.

     Section 9. Sale of Pledged Interests.

          (a) Pledgor recognizes that Pledgee, for its own benefit and on behalf
of Lenders, may be unable to effect a public sale or disposition (including,
without limitation, any disposition in connection with a merger of any Issuer)
of any or all the Pledged Collateral by reason of certain prohibitions contained
in the Securities Act of 1933, as amended (the “Act”), and applicable state
securities laws, but may be compelled to resort to one or more private sales or
dispositions thereof to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Pledgor
acknowledges and agrees that any such private sale or disposition may result in
prices and other terms (including the terms of any securities or other property
received in connection therewith) less favorable to the seller than if such sale
or disposition were a public sale or disposition and, notwithstanding such
circumstances, agrees that any such private sale or disposition shall be deemed
to be reasonable and affected in a commercially reasonable manner. Pledgee
agrees that, to the extent any such private sale or disposition is subject to
the Act or other applicable state securities law, such private sale or
disposition may only be made in compliance with the requirements of the Act or
applicable state securities laws, as applicable (or pursuant to any applicable
exemption or exclusion therefrom). Pledgee shall be under no obligation to delay
a sale or disposition of any of the Pledged Collateral in order to permit
Pledgor or any Issuer to register such securities for public sale under the Act,
or under applicable state securities laws, even if Pledgor or any Issuer would
agree to do so.

          (b) Pledgor further agrees to do or cause to be done all such other
acts and things as may be necessary to make such sale or sales or dispositions
of any portion or all of the Pledged Collateral valid and binding and in
compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales or dispositions, all at Pledgor’s expense, provided, that
Pledgor shall not be required to register any of the Pledged Collateral under
the Act or other applicable state securities laws. Pledgor further agrees that a
breach of any of the covenants contained in Sections 2, 4, 5(b), 8, 9 or 10
hereof will cause irreparable injury to Pledgee and the Lenders, that Pledgee
and the Lenders have no adequate remedy at law in respect of such breach and, as
a consequence, agrees, without limiting the right of Pledgee to seek and obtain
specific performance of other obligations of Pledgor contained in this
Agreement, that each and every covenant referenced above shall be specifically
enforceable against Pledgor, and Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred and is continuing.

          (c) Pledgor further agrees to indemnify and hold harmless Pledgee and
the Lenders, each of their respective successors and assigns, officers,
directors, employees, agents and attorneys, and any Person in control of any
thereof (each, an “Indemnified Party”), from and against any loss, liability,
claim, damage and expense, including, without limitation, reasonable counsel
fees

7

--------------------------------------------------------------------------------

(collectively called the “Indemnified Liabilities”), under federal and state
securities laws or otherwise insofar as such loss, liability, claim, damage or
expense:

               (i) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement, prospectus or offering memorandum or in any preliminary prospectus or
preliminary offering memorandum or in any amendment or supplement to any of the
foregoing or in any other writing prepared in connection with the offer, sale or
resale of all or any portion of the Pledged Collateral unless such untrue
statement of material fact was provided by such Indemnified Party specifically
for inclusion therein; or

               (ii) arises out of or is based upon any omission or alleged
omission to state therein a material fact required to be stated or necessary to
make the statements therein not misleading;

such indemnification to remain operative regardless of any investigation made by
or on behalf of Pledgee or any successor thereof, or any Person in control of
any thereof. In connection with a public sale or other distribution, Pledgor
will provide customary indemnification to any underwriters, their respective
successors and assigns, their respective officers and directors and each Person
who controls any such underwriter (within the meaning of the Act). If and to the
extent that the foregoing undertakings in this Section 9(c) may be unenforceable
for any reason, Pledgor agrees to make maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. The obligations of Pledgor under this Section 9(c) shall survive
any termination of this Agreement.

     Section 10. Further Assurances. Pledgor agrees that at any time and from
time to time, upon the written request of Pledgee, Pledgor will execute and
deliver all assignments separate from certificate, financing statements and such
further documents and do such further acts and things as Pledgee may reasonably
request consistent with the provisions hereof in order to effect the purposes of
this Agreement.

     Section 11. Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

     Section 12. No Waiver; Cumulative Remedies. Neither Pledgee nor any of the
Lenders shall not by any act, delay, omission or otherwise be deemed to have
waived any of its remedies hereunder, and no waiver by Pledgee or any Lender
shall be valid unless in writing and signed by Pledgee or such Lender and then
only to the extent therein set forth. A waiver by Pledgee, or any Lender, of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Pledgee, or such Lender, would otherwise have on any
further occasion. No course of dealing between Pledgor and Pledgee or any Lender
and no failure to exercise, nor any delay in exercising on the part of Pledgee
or any Lender of any right, power or privilege hereunder or under the Loan
Documents shall impair such right or remedy or operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power

8

--------------------------------------------------------------------------------

or privilege. The rights and remedies herein provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by law.

     Section 13. Successors. This Agreement and all obligations of Pledgor
hereunder shall be binding upon the successors and assigns of Pledgor, and
shall, together with the rights and remedies of Pledgee and the Lenders
hereunder, inure to the benefit of Pledgee and the Lenders and their successors
and assigns, except that Pledgor shall not have any right to assign its
obligations under this Agreement or any interest herein without the prior
written consent of Pledgee.

     Section 14. Termination. This Agreement and the Liens and security
interests granted hereunder shall terminate upon indefeasible full and complete
performance and satisfaction of the Liabilities (other than contingent
indemnification obligations), and promptly upon such full and complete
performance and satisfaction, Pledgee shall surrender the certificates
evidencing the Pledged Interests to Pledgor.

     Section 15. Possession of Pledged Collateral. Beyond the exercise of
reasonable care to assure the safe custody of the Pledged Collateral in the
physical possession of Pledgee pursuant hereto, neither Pledgee nor any nominee
of Pledgee shall have any duty or liability to collect any sums due in respect
thereof or to protect, preserve or exercise any rights pertaining thereto, and
shall be relieved of all responsibility for the Pledged Collateral upon
surrendering them to Pledgor.

     Section 16. Survival of Representations. All representations and warranties
of Pledgor contained in this Agreement shall survive the execution and delivery
of this Agreement.

     Section 17. Expenses. Pledgor will upon demand pay to Pledgee all
reasonable expenses, including the reasonable fees and expenses of counsel for
Pledgee and of any experts and agents that Pledgee may incur in connection with:

          (a) the administration of this Agreement;

          (b) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Pledged Collateral;

          (c) the exercise or enforcement of any of the rights of Pledgee
hereunder; or

          (d) the failure of Pledgor to perform or observe any of the provisions
hereof.

Section 18. Pledgee Appointed Attorney-In-Fact. Pledgor hereby irrevocably
appoints

Pledgee as Pledgor’s attorney-in-fact, effective upon the occurrence and during
the continuance of an Event of Default, with full authority in the place and
stead of Pledgor and in the name of Pledgor or otherwise, from time to time in
Pledgee’s discretion, to take any action and to execute any instrument that
Pledgee deems reasonably necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, to receive, endorse and collect
all instruments made payable to Pledgor representing any dividend, interest
payment or other distribution in respect of the Pledged Collateral or any part
thereof and to give full discharge for the same, when and to the extent
permitted by this Agreement.

9

--------------------------------------------------------------------------------

     Section 19. Notices. All notices, approvals, requests, demands and other
communications hereunder shall be in writing and delivered in accordance with
Section 9.1 of the Loan Agreement.

     SECTION 20. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED A CONTRACTS MADE
UNDER THE LAWS OF THE STATE OF ILLINOIS AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS AND THE LAWS
OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

     SECTION 21. JURISDICTION AND VENUE. TO INDUCE THE PLEDGEE TO ENTER INTO
THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL COURT OR ILLINOIS STATE COURT SITTING IN CHICAGO,
ILLINOIS, AND EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE AT
ANY TIME TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING HERETO BROUGHT IN ANY SUCH COURT. EACH PARTY IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN ANY INCONVENIENT FORUM AND FURTHER IRREVOCABLY WAIVES THE RIGHT
TO OBJECT, WITH RESPECT TO SUCH CLAIM, SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY, PROVIDED
THAT SERVICE OF PROCESS IS MADE AS SET FORTH IN THIS SECTION 21, OR BY ANY OTHER
LAWFUL MEANS. EACH OF THE PARTIES HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
RELATED PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

     SECTION 22. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HEREBY COVENANTS
AND AGREES THAT IN ANY SUIT, ACTION OR PROCEEDING IN RESPECT OF ANY MATTER
ARISING OUT OF THIS AGREEMENT OR THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH,
WHETHER NOW EXISTING OR HEREAFTER ARISING OR IN ANY WAY RELATED TO, CONNECTED
WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE, TRIAL SHALL BE TO A COURT OF COMPETENT JURISDICTION AND NOT TO A
JURY; EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

     Section 23. Changes in Writing. No amendment, modification, termination or
waiver of any provision of this Agreement or consent to any departure by Pledgor
thereof from, shall in any event be effective without the written agreement of
Pledgee and Pledgor, and then only to the extent specifically set forth in such
writing.

10

--------------------------------------------------------------------------------

     Section 24. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

     Section 25. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Any such counterpart which is delivered to Administrative
Agent by email, facsimile or other similar electronic transmission shall be
deemed the equivalent of an originally executed counterpart and shall be fully
admissible in any enforcement proceedings regarding this Agreement.

     Section 26. Entire Agreement. This Agreement embodies the entire agreement
and understanding between Pledgor and Pledgee with respect to the subject matter
hereof and supersedes all prior oral and written agreements and understandings
between Pledgor and Pledgee relating to the subject matter hereof.

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

11

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to
be duly executed and delivered as of the day and year first above written.

PLEDGOR:

CARBIZ INC., a corporation organized under the laws of the Province of Canada

  By: /s/ Carl Ritter   Name: Carl Ritter   Title: CEO

PLEDGEE:

SWC SERVICES LLC, a Delaware limited liability company, as Administrative Agent

  By: /s/ Greg Bell   Name: Greg Bell   Title: Manager


--------------------------------------------------------------------------------

ACKNOWLEDGMENT

     The undersigned hereby (a) acknowledges receipt of a copy of the foregoing
Pledge Agreement, (b) waives any rights or requirement at any time hereafter to
receive a copy of such Pledge Agreement in connection with the registration of
any Pledged Interests or any other Pledged Collateral (as such terms are defined
therein) in the name of Pledgee or its nominee or the exercise of voting or
other consensual rights by Pledgee, and (c) agrees promptly to note on its books
and records the transfer of the security interest in the membership interests of
the undersigned as provided in such Pledge Agreement, including the following
legend:

PURSUANT TO THAT CERTAIN PLEDGE AGREEMENT DATED AS OF MARCH __, 2007 (AS FROM
TIME TO TIME AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED AND IN EFFECT
FROM TIME TO TIME), CARBIZ USA INC., A DELAWARE CORPORATION, HAS UNDER THE
CIRCUMSTANCES SPECIFIED IN SUCH PLEDGE AGREEMENT EMPOWERED SWC SERVICES LLC, A
DELAWARE LIMITED LIABILITY COMPANY, AS ADMINISTRATIVE AGENT FOR CERTAIN LENDERS,
TO VOTE THE INTERESTS REPRESENTED BY THIS CERTIFICATE PURSUANT TO SUCH PLEDGE
AGREEMENT.

Dated: March __, 2007

  CARBIZ USA INC., a Delaware   corporation       By:      /s/ Carl Ritter  
Name: Carl Ritter   Its: CEO


--------------------------------------------------------------------------------

     Exhibit A
to
Pledge Agreement

Pledged Interests



Issuer

Class or
Other
Description
of Pledged
Interests
Certificate
Number (if
applicable)


Date
Issued

Number of
Pledged
Interests
Percentage
of Total
Outstanding
Securities
Pledged Carbiz USA
Inc., a
Delaware
corporation


Common
Stock


- 0001 -



3/12/07



10,000
Common
Shares

100%




--------------------------------------------------------------------------------

Exhibit B

Pledge Supplement

     This Pledge Supplement is dated as of ______________, 20__ and is provided
in accordance with the terms of the Pledge Agreement referenced below. The
undersigned directs that this Pledge Supplement be attached to the Pledge
Agreement, dated as of March 23, 2007, between the undersigned and SWC SERVICES
LLC, a Delaware limited liability company, in its capacity as Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”; capitalized terms used and not defined herein
having the meanings assigned thereto in the Pledge Agreement) and that the
equity interests listed below shall be deemed to be part of the Pledged
Collateral.



Issuer

Class or
Other
Description
of Pledged
Interests
Certificate
Number (if
applicable)


Date
Issued

Number of
Pledged
Interests
Percentage
of Total
Outstanding
Securities
Pledged                                                


  CARBIZ INC., a corporation organized   under the laws of the province of
Ontario,   Canada       By:     Name:     Title:  


--------------------------------------------------------------------------------